Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2000

Solfanelli v. Core States Bank
Precedential or Non-Precedential:

Docket 99-3117




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Solfanelli v. Core States Bank" (2000). 2000 Decisions. Paper 22.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/22


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 99-3117


         JOSEPH R. SOLFANELLI v. CORESTATES BANK N.A.

    The following modifications have been made to the Court's
Opinion issued on January 31, 2000, to the above-entitled appeal
and will appear as part of the final version of the opinion:


     Page 7, line 8: delete "Willis, 593 F.2d 247 (6th Cir. 1979)"

          Page 8, Section II, line 7: add an apostrophe to "Solfanellis"
to make it possessive




                             Very truly yours,


                             /s/ P. Douglas Sisk,
                                 Clerk


Dated: February 8, 2000